Citation Nr: 1025692	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-28 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1978 
to November 1978 and served on active duty from August 1979 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, that denied the claims currently on appeal.  A January 
2008 Board decision, in part, denied the Veteran's claims.  
However, the part of that decision that denied these claims was 
vacated by a September 2008 United States Court of Appeals for 
Veterans Claims (Court) order, which was based on an August 2008 
joint motion for remand.  These claims were subsequently remanded 
by the Board in January 2009 for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The Veteran's right knee disability did not manifest during, 
or as a result of, active military service.  

2.  The Veteran's left knee disability did not manifest during, 
or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a right knee disability have not been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for establishing entitlement to service 
connection for a left knee disability have not been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in April 2002 and January 2008 
addressed all notice elements listed under 3.159(b)(1) and the 
April 2002 letter was sent prior to the initial RO decision in 
this matter.  The April 2002 letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claims in 
the January 2008 letter, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, VA has obtained the records of the Veteran's outpatient 
treatment with VA, as well as copies of his private medical 
records.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  

VA also scheduled the Veteran for a VA examination in May 2009, 
but the Veteran failed to report to his scheduled examination.  
While VA has a statutory duty to assist in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist and 
cooperate with VA in developing evidence - the duty to assist is 
not a one way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  VA notified the Veteran in March 2009 that if he 
failed to report for his examination without good cause, VA would 
have to rate the Veteran's claim based on the evidence of record.  
The Veteran has not demonstrated good cause for his failure to 
report, and as such, the Board will proceed with the Veteran's 
claim based on the current evidence of record.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a bilateral knee disability.  Specifically, the Veteran has 
alleged that he started having knee pain and swelling during his 
military service and that he has continued to suffer from knee 
problems ever since.  However, as discussed below, the 
preponderance of the evidence demonstrates that the Veteran did 
not injure either knee during military service and that he has 
not suffered from chronic knee problems since active service or 
within one year of his separation from active service.  As such, 
service connection is not warranted.  

The Board recognizes that the Veteran currently suffers from 
disabilities of both the right and the left knee.  According to 
an October 2004 VA outpatient treatment record, the Veteran 
suffered from inflammatory arthritis of the knees with a history 
of total knee replacement.  While the evidence demonstrates that 
the Veteran suffers from a bilateral knee disability, current 
disability is not in and of itself sufficient to demonstrate 
entitlement to service connection.  There must also be evidence 
of an in-service disease or injury suffered during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the 
present case, the preponderance of the evidence of record 
demonstrates that the Veteran did not injure his knees during 
military service.  

The Veteran's service treatment records are silent regarding an 
injury to either knee or any complaints of knee pain.  The record 
does not contain a copy of the Veteran's separation examination.  
Therefore, there is no medical evidence of an in-service knee 
injury.  In fact, there is no medical evidence regarding either 
knee until an October 1994 private treatment record from the 
Coral Reef Orthopaedic Associates which notes that the Veteran 
injured his knees in an automobile accident in May 1994.  The 
Veteran did report injuring his knee in 1985 during private 
treatment in November 1994.  The record contains no medical 
evidence of a knee injury until the Veteran's post-service 
automobile accident.  

Furthermore, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  In this case, the first evidence of knee 
treatment is due to an intervening automobile accident in May 
1994, which tends to suggest that the Veteran has not suffered 
from knee symptomatology since military service.  

Nonetheless, the Veteran contends that his knee pain began during 
military service and that he has suffered from knee pain since 
this time.  An October 2004 VA outpatient treatment record notes 
that the Veteran reported a 20 year history of knee problems 
since he was in the military.  An August 2004 letter from a 
private physician with the initials D.G.K. also indicates that 
the Veteran reported prior knee injuries during his military 
service.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability of 
symptoms of a disability that are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  The Veteran is certainly competent to testify to his 
experiences while on active duty, to include injuring his knees 
during military service.  Lay evidence cannot be found to lack 
credibility merely because there is a lack of medical evidence 
documenting continuity.  Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

While the Veteran may be competent to offer such testimony, the 
Board does not find this testimony to be credible in this case.  
According to the October 1994 private treatment record already 
discussed, the Veteran was in an automobile accident in May 1994 
where he was struck from behind, causing his knees to hit the 
dashboard.  Another treatment record from this clinic dated June 
1996 notes that the Veteran began to develop pain in both of his 
knees in January 1996.  A September 1996 private treatment record 
from a private physician with the initials R.L.C. notes that the 
Veteran's bilateral knee pain began approximately eight months 
earlier when he began running.  The Veteran also reported upon 
treatment in July 1998 that his right knee problems began "a 
couple of years ago."  Finally, the record contains a private 
record from the Deering Hospital dated February 2001, in which 
the Veteran was noted to have been involved in a motor vehicle 
accident in 1993 in which he severely injured his right knee.  
None of these records suggest that the Veteran injured either 
knee during service or that he suffered from any knee problems 
prior to this motor vehicle accident.  

In summary, the medical evidence of record following the 
Veteran's separation from service demonstrates that the Veteran 
suffered an injury to his knees in May 1994.  The Veteran later 
reported that his chronic bilateral knee pain began in January 
1996 when he started running.  The Board finds these statements 
to be more credible since they were made closer in time to the 
recorded injuries, and not years later.  Therefore, the Veteran's 
more recent claims of chronic knee pain since military service 
are not credible, as they are not supported by post-service 
medical records and they are contradicted by claims made by the 
Veteran in 1996.  

The Board has also considered the statement provided by Dr. K in 
August 2004 when making the above conclusion.  According to Dr. 
K, the Veteran's osteoarthritis at age 45 was consistent with 
having previous knee injuries in the 1970s and 1980s as described 
by the Veteran.   However, the mere recitation of a Veteran's 
self-reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. 
App. 406 (1996).  Dr. K himself indicated that these injuries 
were described by the Veteran.  In addition, medical opinions 
premised upon an unsubstantiated account of a Veteran are of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrence(s) described); see also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitation of a Veteran or other claimant).  
The evidence demonstrates that the Veteran injured his knees in 
1994 and he later reported that his chronic pain began in 1996.  
This evidence undermines the credibility of the Veteran's claim 
of chronic knee pain during and since service, and as such, Dr. 
K's opinion is not probative as it is based on lay testimony that 
lacks credibility.  

As a final matter, the Board notes that the record contains a 
private treatment record with a handwritten date of August 26, 
1986.  However, this date is clearly an error, as the record is 
associated with a subsequent private examination report dated 
August 26, 1996.  The record dated 1996 specifically references 
the materials discussed in the handwritten record labeled 1986.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claims of entitlement to service 
connection for right and left knee disabilities must be denied.


ORDER

Entitlement to service connection for a right knee disability is 
denied.  

Entitlement to service connection for a left knee disability is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


